DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-20 are objected to because of the following informalities:  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 18-20 have been renumbered 16, 17 and 18, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,372,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims.  Below is a comparison between present claim 1 and patented claim 1.  

Present claim 1
Patented claim 1
A touch screen, comprising: a substrate; a touch layer and a bonding layer that are on a side of the substrate, wherein the bonding layer is connected to the touch layer by a metal wire; a flexible circuit board connected to the bonding layer; a polarizer on a side of the touch layer away from the substrate and provided with a notch exposing the bonding layer and at least a portion of the metal wire; an insulating light-shielding strip covering the at least a portion of the metal wire exposed by the notch and extending to a side of the polarizer close to the substrate; and a cover plate on a side of the polarizer away from the substrate and comprising a transparent window area and a shielding area around the transparent window area, wherein an orthographic projection of the touch layer on the cover plate is in the transparent window area, there is provided with a gap between the orthographic projection and the shielding area, and the insulating light-shielding strip comprises a portion exposed by the gap.
A touch screen, comprising: a substrate; a touch layer and a bonding layer that are on a side of the substrate, wherein the bonding layer is connected to the touch layer by a metal wire; a flexible circuit board connected to the bonding layer; a polarizer on a side of the touch layer away from the substrate and provided with a notch exposing the bonding layer and at least a portion of the metal wire; an insulating light-shielding strip covering the at least a portion of the metal wire exposed by the notch and extending to a side of the polarizer close to the substrate; and a cover plate on a side of the polarizer away from the substrate and comprising a transparent window area and a shielding area around the transparent window area, wherein an orthographic projection of the touch layer on the cover plate is in the transparent window area, there is provided with a gap between the orthographic projection and the shielding 
area, and the insulating light-shielding strip comprises a portion exposed by the gap, wherein the substrate comprises a touch area and a non-touch area on at least one side of the touch area, the touch layer is on the touch area, the bonding layer is on the non-touch area, and the metal wire extends from the touch area to the non-touch area, and wherein a width of the notch in a length direction of the insulating light-shielding strip gradually increases along a direction from the touch area to the non-touch area.


As can be seen above, the main difference between the claims is that the patented claims recite more features in the touch screen.  Therefore, present claim 1 is merely a broader version of patented claim 1, and thus is anticipated by patented claim 1. Therefore, present claim 1 is merely a broader version of patented claim 1, and thus is anticipated by patented claim 1. 
Present claims 2-15 and 18-20 substantially correspond to claims 2-18 of the patent and are thus similarly rejected over claims 2-18 of U.S. Patent No. 11,372,491.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the claims are incomplete for lacking content.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 7, 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0117032, cited in IDS dated 05/23/2022) in view of Hong et al. (US 2013/0100039, cited in IDS dated 05/23/2022), and further in view of Baek et al. (US 2020/0089347, cited in IDS dated 05/23/2022).  
	Regarding claim 1, Lin discloses a touch screen (Fig. 4; [0035], e.g., a touch display apparatus 400), comprising:
a substrate (e.g., a substrate 405A); 
a touch layer (e.g., a touch layer 13) and a bonding layer that are on a side of the substrate ([0032], e.g., a bonding pad 15), 
wherein the bonding layer is connected to the touch layer by a metal wire ([0031], [0035], e.g., the bonding pad 15 is connected to the touch layer 13 by a metal wire 11); 
a flexible circuit board connected to the bonding layer ([0028], e.g., the bonding pad 15 is connected to a flexible circuit board);
an insulating shielding strip covering the at least a portion of the metal wire and extending to a side of the touch layer (Fig 2F; [0032]-[0034], e.g., a passivation layer 17 covers the metal traces 11, the bonding pads 15 and a portion of the touch layer 131); and 
a cover plate on a side of the touch layer away from the substrate (e.g., a cover plate 310) and comprising a transparent window area and a shielding area around the transparent window area (e.g., the shielding area or a black matrix 320 around the transparent window 310), 
wherein an orthographic projection of the touch layer on the cover plate is in the transparent window area (Figs 3-4; e.g., an orthographic projection of the touch layer 13 on the cover plate 310 is the window area), there is provided with a gap between the orthographic projection and the shielding area (e.g., the black matrix 320 overlaps the metal traces 11 and there is a gap between the projection of the touch layer 13 and the black matrix 320), and the insulating strip comprises a portion exposed by the gap (Fig. 2F; [0034], e.g., the passivation layer 17 covers the gap between the projection of the touch layer 13 and the black matrix 320). 
Lin does not disclose wherein the shielding insulating strip is a light-shielding strip; and the touch screen further comprising: a polarizer on a side of the touch layer away from the substrate and provided with a notch exposing the bonding layer and at least a portion of the metal wire; and the insulating light-shielding strip extending to a side of the polarizer close to the substrate. 
However, Hong discloses a touch screen comprising: an insulating light-shielding strip covering at least a portion of a metal wire (Fig. 4; [0029], e.g., an opaque passivation layer 403 can be deposited on all or a portion of metal traces 301 to protect metal traces 301 from corrosion as well as hide metal traces 301 from the user's view). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an opaque passivation layer as taught by Hong in the invention of Lin for covering a metal wire in order to protect metal traces from corrosion as well as hide metal traces from the user's view.
Lin in view of Hong does not disclose the touch screen further comprising: a polarizer on a side of the touch layer away from the substrate and provided with a notch exposing the bonding layer and at least a portion of the metal wire; and the insulating light-shielding strip extending to a side of the polarizer close to the substrate. 
However, Baek discloses a touch screen (Figs 1-3; [0037], e.g., a touch screen 100) comprising: 
a polarizer ([0058], e.g., polarizing film 90) on a side of a touch layer ([0041], e.g., touch electrodes 22) away from a substrate ([0038], e.g., substrate 10) and provided with a notch exposing a bonding layer and at least a portion of a metal wire ([0050]-[0052], e.g., a notch exposing a bonding layer 60, 70 and a metal wire 42). 
	It would have been obvious to one of ordinary skill in the art before the effective invention to use the teachings of Baek in the invention of Lin in view of Hong for providing a polarizer on an upper side of a touch layer in order to cut reflection of light coming from the outside.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cover the metal wire exposed by the notch and extend to a lower side of the polarizer so that the metal wire can be hide from the user’s view.

Regarding claim 2, Hong further discloses the touch screen, wherein a material of the light-shielding strip comprises a colored ink (Fig. 4; [0029], e.g., opaque passivation layer 403 can include colored dyes).  Hong further discloses a black mask ([0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lin in view of Hong and Baek for using a black ink to form an insulating light-shielding strip in order to ensure light-shielding effect.  

	Regarding claim 7, Baek further discloses the touch screen (Fig. 4) further comprising: an adhesive film between the polarizer and a cover plate ([0058], [0102], e.g., an optical adhesive layer 400 is disposed between the polarizer 90 and a window member 500), and a support pad between a flexible circuit board and the adhesive film ([0105], e.g., a support member 94 is disposed between a flexible circuit board 80 and the optical adhesive layer 400). 
	It would have been obvious to one of ordinary skill in the art before the effective invention to modify the invention of Lin in view of Hong and Baek for providing an optical adhesive layer between a polarizer and a cover plate and a support member between a flexible circuit board and the optical adhesive layer in order to adhere the polarizer to the cover plate by the optical adhesive layer and to reduce or eliminate the step difference between the upper surface of the polarizer and the upper surface of the flexible circuit board ( see [0060]-[0063] of Baek).  

Regarding claim 9, Liu further discloses a touch display device, comprising: the touch screen according to claim 1, and a display screen attached to the substrate of the touch screen (Fig. 3; [0035], e.g., a touch panel 100 on the display panel 305).

	Regarding claim 19, Liu further discloses the touch display device according to claim 9, wherein: the touch display device comprises a display area and a non-display area around the display area (Fig. 1A; [0028],  [0034], e.g., a display region is substantially overlapping the touch sensing region 13 and a non-display region is substantially overlapping the non-touch sensing region 14); and the non-display area comprising: a first part (e.g., D2, D3 shown in the first part),  a second part adjacent to the first part (e.g., D1 shown in the second part), a third part opposite to the first part (e.g., D1 shown in the third part), and a fourth part opposite to the second part (e.g., D1 shown in the fourth part), wherein the flexible circuit board is provided on the first part ([0028], e.g., the flexible circuit board is electrically connected to the bonding pads 15), and a width of the first part is larger than a width of any one of the second part, the third part, or the fourth part (see Fig. 1A). 

	Regarding claim 20, Liu further discloses the touch display device according to claim 19, wherein the width of the second part is equal to the width of the third part and equal to the width of the fourth part (see Fig. 1A, e.g., D1 shown in the second part, the third part and the fourth part). 

9.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0117032) in view of Hong et al. (US 2013/0100039) and Baek et al. (US 2020/0089347), and further in view of Hagihara (US 2017/0228073, cited in IDS dated 05/23/2022).
	Regarding claim 3, Lin in view of Hong and Baek does not disclose the touch screen according to claim 1, wherein the insulating light-shielding strip further extends to a side of the flexible circuit board away from the substrate.
	However, Hagihara discloses a touch screen wherein an insulating light-shielding strip extends to a side of a flexible circuit board away from a substrate (Fig. 18; [0034]-[0035], [0066], e.g., a black painting layer 931 covers a wiring layer 942 and a flexible circuit board 960).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hagihara in the invention of Lin in view of Hong and Baek for covering an upper side of a flexible circuit board with an insulating light-shielding strip in order to block the user's view of the flexible circuit board through cover plate. 

Regarding claim 4, Hong further discloses the touch screen, wherein a length of the insulating light-shielding trip can be extended beyond an inner edge of metal traces and can be varied depending on dimensions of the touch screen and its components (see [0030], [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lin in view of Hong, Baek and Hagihara in the for extending a length of an insulating light-shielding strip to allow the length to be greater than a length of a bottom edge of the notch so that the insulating light-shielding strip can completely block the user’s view of metal traces, a boding layer and a flexible circuit board through a cover glass.  

10.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0117032) in view of Hong et al. (US 2013/0100039) and Baek et al. (US 2020/0089347), and further in view of Jeong (US 2020/0159383, cited in IDS dated 05/23/2022).  
	Regarding claim 5, Lin further discloses the touch screen according to claim 1, wherein: the substrate comprises a touch area and a non-touch area on at least one side of the touch area (Fig. 1A; [0028], e.g., a touch area 13 and a non-touch area 14); and along a direction from the touch area to the non-touch area, a width of an edge of the insulating shielding strip and the metal line is greater than or equal to at least 140 micrometers (Fig. 2F; [0034]). 
	Lin in view of Hong and Baek does not specifically disclose wherein a width of an overlapping part of the insulating light-shielding strip and the polarizer is 150 micrometers to 200 micrometers, and a width of an overlapping part of the insulating light-shielding strip and the flexible circuit board is 150 micrometers to 200 micrometers.
	However, Jeong discloses a touch screen (Fig. 7A); wherein a width of an overlapping part of an insulating light-shielding strip and a polarizer is proximately equal to a width of an overlapping part of the insulating light-shielding strip and a flexible circuit board ([0062], [0065]-[0067], [0071]-[0072], [0095]-[0096], e.g., an overlapping part of the black matrix and the polarizer POL is proximately equal to a width of an overlapping part of the black matrix and the flexible PCB).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jeong in the invention of Lin in view of Hong and Baek for including an overlapping part of an insulating light-shielding strip and a polarizer substantially equal to an overlapping part of the insulating light-shielding strip and a flexible circuit board in order to completely block metal wires, the flexible circuit board and other components below the insulating light-shielding strip.  Furthermore, it would have been obvious to one of ordinary skill in the art to set a width of the overlapping part to be between 150 micrometers to 200 micrometers according to a size of a touch screen, an area of a touch area and an area of a non-touch area since it has been held that discovering an optimum width involves only routine skill in the art.  

	Regarding claim 18, Lin in view of Hong, Baek and Jeong further discloses the touch screen according to claim 5, wherein along the direction from the touch area to the non-touch area, the width of the overlapping part of the insulating light-shielding strip and the polarizer is equal to the width of the overlapping part of the insulating light-shielding strip and the flexible circuit board (see Fig. 7A of Jeong). 

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0117032) in view of Hong et al. (US 2013/0100039) and Baek et al. (US 2020/0089347), and further in view of Lu et al. (US 2020/0382739, cited in IDS dated 05/23/2022).  
	Regarding claim 6, Lin in view of Hong and Baek does not disclose the touch screen according to claim 1, wherein a thickness of the insulating light-shielding strip 1 millimeter to 2 millimeters.
	However, Lu discloses a screen black ink having a thickness of less than 3 millimeters (see [0049], e.g., less than 3mm). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lu in the invention of Lin in view of Hong and Baek for providing an insulating light-shielding strip having a thickness of less than 3 millimeters. (e.g., between 1-2 millimeters) in order to block the user's view of a metal wire and other components of a touch screen. 	 

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2016/0117032) in view of Hong et al. (US 2013/0100039) and Baek et al. (US 2020/0089347), and further in view of Lee et al. (US 2004/0241904, cited in IDS dated 05/23/2022).    
	Regarding claim 8, Lin in view of Hong and Baek does not disclose the touch screen according to claim 7, wherein the flexible circuit board comprises: a board body with a hollow hole, and a liquid photo solder resist filled in the hollow hole.
	However, Lee discloses a printed circuit board (Fig. 5; [0044]-[0052], e.g., a printed circuit board) comprises a board body with a hollow hole (e.g., through holes 100a), and a liquid photo solder resist filled in the hollow hole (e.g., liquid photo solder resist layer 140 is filled in the through holes 110a). 
	It would have been obvious to one of ordinary skill in the art before the effective invention to use the teachings of Lee in the invention of Lin in view of Hong and Baek for providing a flexible circuit board in which through holes is filled with a liquid photo solder resist so that the reliability of a flexible circuit board is improved (see [0023] of Lee). 

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2019/0227650) in view of Hong et al. (US 2013/0100039), and further in view of Baek et al. (US 2020/0089347).  
	Regarding claim 10, Fang discloses a manufacturing method for a touch screen (Fig. 7; [0075], e.g., a manufacturing method for a touch panel 100), comprising: 
manufacturing an entire board comprising a plurality of cutting units ([0076], e.g., a flexible substrate 110 comprises a plurality of cutting units 100), 
wherein each of the plurality of cutting units comprises a touch layer (Figs 5 and 8; [0051], [0069], e.g., a touch layer TE) and a bonding layer that are on a side of a substrate ([0051], e.g., a bonding layer M2), and the bonding layer is connected to the touch layer by a metal wire ([0051], e.g., connected to the touch layer TE by a metal wire M1); 
cutting the plurality of cutting units along a first cutting line to separate the plurality of cutting units (Fig. 7; [0076], e.g., the cutting alignment marks 140A are mainly used to assist the cutting step for obtaining individual touch panels 100); and 
connecting a flexible circuit board to the bonding layer (Fig. 5; [0055], e.g., connecting the flexible circuit board 170 to the bonding layer M2).
Fang does not specifically disclose the manufacturing method, comprising:
forming an insulating light-shielding strip on a side of the metal wire away from the substrate, 
wherein the insulating light-shielding strip at least covers a portion of the metal wire exposed by a notch of a polarizer to be assembled; and attaching the polarizer to the touch layer, wherein the notch of the polarizer exposes the flexible circuit board and at least a portion of the insulating light-shielding strip.
However, Hong discloses a manufacturing method for a touch screen (Fig. 9; [0043]), comprising:
forming an insulating light-shielding strip on a side of a metal wire away from a substrate, wherein the insulating light-shielding strip at least covers a portion of the metal wire (Fig. 4; [0029], e.g., depositing an opaque passivation layer 403 on all or a portion of metal traces 301 to protect metal traces 301 from corrosion as well as hide metal traces 301 from the user's view). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hong in the invention of Fang for forming an opaque passivation layer on a side of a metal wire to cover the metal wire in order to protect metal traces from corrosion as well as hide metal traces from the user's view.
Fang in view of Hong does not disclose wherein the portion of the metal wire is exposed by a notch of a polarizer to be assembled; and the manufacturing method further comprising:
attaching the polarizer to the touch layer, wherein the notch of the polarizer exposes the flexible circuit board and at least a portion of the insulating light-shielding strip.
However, Baek discloses a manufacturing method for a touch screen (Figs 1-3; [0037], [0107], e.g., a touch screen 100) comprising: 
attaching a polarizer ([0058], e.g., polarizing film 90) on a side of a touch layer ([0041], e.g., touch electrodes 22) away from a substrate ([0038], e.g., substrate 10), wherein a notch of the polarizer exposes a portion of a metal wire ([0050]-[0052], e.g., a notch exposes a bonding layer 60, 70 and a metal wire 42), and wherein the notch of the polarizer exposes a flexible circuit board (e.g., the notch exposes a flexible circuit board 80). 
	It would have been obvious to one of ordinary skill in the art before the effective invention to use the teachings of Baek in the invention of Fang in view of Hong for attaching a polarizer on an upper side of a touch layer in order to cut reflection of light coming from the outside.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose a metal wire, a flexible circuit board and at least a portion of an insulating light-shielding strip by a notch of the polarizer in order to dispose the polarizer only on a sensing region ([0057] of Baek).  

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2019/0227650) in view of Hong et al. (US 2013/0100039) and Baek et al. (US 2020/0089347), and further in view of SHEI et al. (US 2018/0252862). 
	Regarding claim 11, Fang in view of Hong and Baek does not disclose the manufacturing method according to claim 10, wherein the insulating light-shielding strip is formed by an inkjet printing process.
	However, SHEI discloses forming a light-shielding strip by an inkjet printing process (Fig. 2; [0031], e.g., the first light-shielding layer 240 can be formed through ink jet printing).  
	It would have been obvious to one of ordinary skill in the art before the effective invention to use the teachings of SHEI in the invention of Fang in view of Hong and Baek for forming an insulating light-shielding strip by an inkjet printing process because an inkjet printing technology is widely used due to its advantages of simple operation and low cost.  

15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2019/0227650) in view of Hong et al. (US 2013/0100039) and Baek et al. (US 2020/0089347), and further in view of Perezselsky et al. (US 2011/0214924).  
	Regarding claim 12, Fang in view of Hong and Baek does not disclose the manufacturing method according to claim 10, further comprising: forming a punching hole on a side of the bonding layer of each of the plurality of cutting units away from the touch layer before cutting the plurality of cutting units along the first cutting line, wherein the first cutting line passes through the punching hole to form an opening groove at the punching hole of each of the plurality of cutting units.
	However, Perezselsky discloses a manufacturing method for a sensor (Figs 12-13; e.g., a fingerprint sensor 20) comprising:
	forming a punching hole on a side of the bonding layer of each of a plurality of cutting units away from a touch layer before cutting a plurality of cutting units along a first cutting line (Figs 2 and 7; [0023], [0031]-[0032], e.g., a hole 38 is punched on a side of a bonding layer 26 away from a touch layer 20 before cutting a plurality of cutting units 12 along a first cutting line 40), wherein the first cutting line passes through the punching hole to form an opening groove at the punching hole of each of the plurality of cutting units (Figs 5 and 7; [0032], e.g., the cutting line 40 passes the punching hole 38 to form an opening grove 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Perezselsky in the invention of Fang in view of Hong and Baek for forming a punching hole on a side of a bonding layer of each of a plurality of cutting units away from a touch layer before cutting the plurality of cutting units along a first cutting line because the plated outside edge or castellation method can be applied to a touch panel to protect circuitry from ESD (see [0033] of Perezselsky). 

	
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG ZHOU/Primary Examiner, Art Unit 2623